ICJ_056_FisheriesJurisdiction_DEU_ISL_1972-08-17_ORD_01_NA_01_FR.txt. COMPETENCE PÊCHERIES (ORDONNANCE 17 VIII 72) 36

la Cour réexaminera la question en temps voulu, avant le 15 août
1973, à la demande de l'une ou l'autre Partie en vue de décider s'il
y a lieu de maintenir ces mesures, de les modifier ou de les rapporter.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le dix-sept août mil neuf cent soixante-douze, en quatre
exemplaires, dont l'un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la République
d'Islande, au Gouvernement de la République fédérale d'Allemagne et au
Secrétaire général de l'Organisation des Nations Unies pour transmission
au Conseil de sécurité.

Le Président de la Cour,
(Signé) ZAFRULLA KHAN.

Le Greffier de la Cour,
{ Signé) S. AQUARONE.

M. AMMOUN, Vice-Président, et MM. FORSTER et JIMENEZ DE ARE-
CHAGA, juges, font la déclaration commune suivante:

Nous avons voté en faveur de l'ordonnance compte teuu du fait que
les problèmes graves du droit de la mer contemporain qui se posent en
l'espèce relèvent du fond, ne sont pas en cause au stade actuel de la
procédure et ne sont abordés en aucune façon par l'ordonnance. Lors-
qu'elle indique des mesures conservatoires, la Cour ne doit tenir compte
que d’un élément, à savoir si les mesures prises par l'une des Parties
alors qu'une instance est pendante risquent de porter un préjudice
irrémédiable aux droits qui sont revendiqués devant la Cx tr, sur lesquels
celle-ci serait appelée à se prononcer. [1 s'ensuit qu'un vote en faveur de
l'ordonnance ne peut avoir la moindre incidence sur la validité ou l'ab-
sence de validité des droits qu'elle vise à protéger ni sur les droits reven-
diqués par un Etat riverain tributaire des réserves de poissons de son
plateau continental ou d’une zone de pêche. Ces questions de fond ne sont
aucunement préjugées puisque la Cour les examinera le cas échéant si
elle se déclare compétente, après avoir donné aux Parties l'occasion de
faire valoir leurs arguments.

M. PADILLA NERVO, juge, joint à l'ordonnance l'exposé de son opinion

dissidente.
(Paraphé) Z. K.

(Paraphé) S. A.

10
